 


113 HR 5679 IH: To clarify the ownership of crude oil produced within the jurisdiction of the Kurdistan Regional Government of Iraq and to authorize the President to provide defense articles and defense services to the Kurdistan Regional Government of Iraq.
U.S. House of Representatives
2014-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5679 
IN THE HOUSE OF REPRESENTATIVES 
 
September 19, 2014 
Mr. Rohrabacher (for himself, Ms. Loretta Sanchez of California, Mr. Culberson, Mr. Duncan of Tennessee, Mr. Salmon, Mr. Messer, Mr. Poe of Texas, Mr. Stockman, Mr. Gohmert, Mr. Duncan of South Carolina, Mr. Broun of Georgia, Mr. Jones, Mr. Long, and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To clarify the ownership of crude oil produced within the jurisdiction of the Kurdistan Regional Government of Iraq and to authorize the President to provide defense articles and defense services to the Kurdistan Regional Government of Iraq. 
 
 
1.Ownership of crude oil produced within the jurisdiction of the Kurdistan Regional Government of IraqCrude oil produced within the jurisdiction of the Kurdistan Regional Government of Iraq shall, upon entering the jurisdiction of the United States, be deemed to be owned exclusively by the Kurdistan Regional Government of Iraq or by any person that purchased such crude oil from the Kurdistan Regional Government of Iraq. 
2.Authority to provide defense articles and defense services to the Kurdistan Regional Government of Iraq
(a)In generalNotwithstanding section 3 of the Arms Export Control Act (22 U.S.C. 2753), or any other provision of law, the President is authorized to provide defense articles and defense services directly to the Kurdistan Regional Government of Iraq.
(b)DefinitionsIn this section, the terms defense articles and defense services have the meanings given such terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794 note).   
 
